Citation Nr: 0329985	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  03-01 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1943 to November 1945.  His awards and 
decorations included the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In his substantive appeal (VA Form 9), received in December 
2002, the veteran raised contentions to the effect that 
service connection is warranted for a disorder of the colon.  
That claim has not been certified to the Board as being on 
appeal nor has it otherwise been developed for appellate 
purposes.  Therefore, the Board has no jurisdiction over that 
claim and it will not be considered below.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2003).  
Accordingly, the claim for service connection for a colon 
disorder is referred to the RO for appropriate action.

In May 2003, the veteran had a hearing at the RO before the 
undersigned Acting Veterans' Law Judge.  A transcript of that 
hearing is of record.


REMAND

The veteran seeks entitlement to service connection for a 
lung disorder and a sinus disorder.  During his hearing he 
testified that such disorders were due, at least in part, to 
smoke/asbestos inhalation sustained during a suicide plane 
attack on his ship in service in January 1945.  

By law, the VA must assist the veteran in the development of 
his claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In August 2001, the VA published 
final rules implementing the VCAA.  66 Fed. Reg. 45620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326(a) (2003)).  In September 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated a portion of those rules as 
inconsistent with the statute.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003) (hereinafter PVA).  

A review of the evidence currently on file shows that the 
veteran's primary military occupational specialty was that of 
Water Tender and that he had training as a Machinist's Mate.  
It also shows that during service, he was in charge of a 
boiler room on an aircraft carrier.

The veteran's service medical records show that, as a result 
of enemy action in January 1945, he was injured in a 
shipboard explosion and fire.  He sustained multiple first 
and second degree burns to various areas, including his face, 
neck, and upper posterior thorax.  During treatment two days 
later, he demonstrated bilateral rhonchi and vesicular breath 
sounds.  

In July 2001, B. A. B., M.D., reported that he had treated 
the veteran, initially at the Mayo Clinic and later in his 
private practice, for pleural calcifications felt to be the 
result of exposure to asbestos during service in World War 
II.  Dr. B.'s clinical records have not been associated with 
the claims folder.  

In December 2001, the veteran underwent a VA examination of 
his nose, sinuses, larynx, and pharynx.  The examiner 
concluded that the veteran had chronic sinusitis.  She also 
concluded that the veteran had questionable asbestos exposure 
based on his work in a ship's boiler room in service.  It was 
noted that the attack and ensuing explosion on the veteran's 
ship had caused inhalation injuries.  At the time of the 
examiner's statement, the results of chest X-rays and 
pulmonary function tests were still pending.  The examiner's 
report did not contain a diagnosis of any particular lung 
disease, and the examiner did not address the possibility of 
a nexus between any such lung disease or sinusitis and 
service.

In light of the foregoing, additional development of this 
case is warranted prior to further consideration by the 
Board.  Accordingly, the case is REMANDED for the following 
actions:

1.  Request clinical records reflecting 
the veteran's treatment by B. A. B., M.D.  
A failure to respond or a negative reply 
to any request must be noted in writing 
an associated with the claims folder.  

2.  When the actions in paragraph 1 have 
been completed, schedule the veteran for 
a pulmonary examination to determine the 
nature, etiology, and extent of any lung 
disorder found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review. Any indicated 
diagnostic studies should be performed.  
If a lung disorder is found, the examiner 
must identify and explain the elements 
supporting the diagnosis.  The examiner 
must also render an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that such disorder is the result of any 
event in service, including, but not 
limited to, injuries sustained in a 
shipboard explosion and fire in January 
1945 and/or the result of claimed 
asbestos exposure.  The rationale for all 
opinions must be set forth in writing.

3.  When the actions in paragraph 1 have 
been completed, schedule the veteran for 
an otolaryngological examination to 
determine the nature, etiology, and 
extent of any disability of the nose, 
sinus, larynx, and/or pharynx found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review. Any indicated 
diagnostic studies should be performed.  
If sinusitis is found, the examiner must 
identify and explain the elements 
supporting the diagnosis.  The examiner 
must also render an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that such disorder is the result of any 
event in service, including, but not 
limited to, injuries sustained in a 
shipboard explosion and fire in January 
1945.  The rationale for all opinions 
must be set forth in writing.

4.  When the foregoing actions have been 
completed, review the claims file and 
ensure that all duties to assist the 
veteran in the development of his claim 
have been accomplished in accordance with 
the provisions of the VCAA.  In so doing, 
be mindful of applicable legal precedent, 
including, but not limited to, the recent 
decision in PVA.  Then, readjudicate the 
issues of entitlement service connection 
for a lung disorder and entitlement to 
service connection for sinusitis.  If the 
benefits sought on appeal are not 
granted, he and his representative must 
be furnished a Supplemental Statement of 
the Case (SSOC) and afforded an 
opportunity to respond.  The SSOC should 
notify the claimant of any information, 
and any medical or lay evidence not 
previously provided to VA, which is 
necessary to substantiate the claim and 
whether VA or the claimant is expected to 
obtain any such evidence.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issues.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



